Exhibit Olin Corporation Supplemental Contributing Employee Ownership Plan As amended and restated effective October 24, 2008 Table of Contents Page INTRODUCTION 1 ARTICLE I DEFINITIONS AND GENERAL PROVISIONS 2 1.1Definitions 2 (a)“Arch" 2 (b)“Beneficiary 2 (c)“Board” 2 (d)“Change of Control” 2 (e)“Committee” 2 (f)“Company” or “Olin” 2 (g)“Compensation” 2 (h)“Dividend Equivalents” 2 (i)“Eligible Employee” 2 (j)“Excess Company Matching Contribution” 2 (k)“Excess Performance Contribution” 2 (l)“Excess Retirement Contribution” 3 (m)“Global” 3 (n)“Gross Fair Market Value” 3 (o)“Group” 3 (p)“Interest Bearing Fund” 3 (q)“Maximum Eligible Compensation” 4 (r)“Olin Phantom Units” 4 (s)“Plan Administrator” 4 (t)“Plan Year” 4 (u)“Primex” 4 (v)“SCEOP Account” 4 (w)“SCEOP Participant” 4 (x)“SCEOP Participant Contribution” 4 (y)“SCEOP Percentage 4 (z)“Specified Employee” 4 1.2Gender, Numbers and Headers 4 ARTICLE II ELIGIBILITY AND PARTICIPATION 5 2.1Eligibility 5 2.2Salary Reduction Elections 5 2.3Maximum Compensation Threshold 6 2.4Ceasing to Be Eligible 6 ARTICLE III CONTRIBUTIONS AND ACCOUNTS 7 3.1SCEOP Account 7 3.2Dividend Equivalents 7 3.3Crediting of Dividend Equivalents 7 3.4Vesting 8 3.5Olin Phantom Unit Adjustments 8 3.6Excess Performance Contributions 8 ARTICLE IV DISTRIBUTIONS 9 4.1Payment Timing 9 4.2Special Payment Rules Regarding Primex & Global 9 4.3Payment Form 10 4.4Payment Made in Cash 11 4.5Beneficiary 11 ARTICLE V LIABILITY FOR PAYMENT 12 5.1Liability for Payment 12 ARTICLE VI ADMINISTRATION OF THE PLAN 13 6.1Plan Administrator 13 6.2Administrative Duties 14 6.3Code Section 409A 14 ARTICLE VII AMENDMENT, TERMINATION AND CHANGE OF CONTROL 15 7.1Amendment or Termination 15 7.2Effect of Amendment or Termination 15 7.3Change of Control 15 ARTICLE VIII GENERAL PROVISIONS 18 8.1Unfunded Plan 18 8.2No Guaranty 18 8.3No Enlargement of Employee Rights 18 8.4Spendthrift Provision 18 8.5Governing Law 18 8.6Incapacity of Recipient 18 8.7Successor Effect 19 8.8Unclaimed Benefit 19 8.9Entire Agreement 19 8.10Limitations on Liabilities 19 8.11Duties of SCEOP Participants and Beneficiaries 19 8.12Taxes and Withholding 19 8.13Treatment for Other Compensation Purposes 20 8.14Right to Offset 20 8.15CEOP Benefits 20 INTRODUCTION Olin Corporation (“Olin” or “Company”) hereby amends and restates the Olin Corporation Supplemental Contributing Employee Ownership Plan (the “Plan” or “SCEOP”), generally effective October 24, 2008.The Plan was originally adopted as of January 1, 1990, and has been amended from time to time prior to its amendment and restatement herein.The Plan is intended to be an unfunded, nonqualified deferred compensation plan for a select group of management and highly compensated employees, as described in Section 201(2) and 301(a)(3) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The primary purpose of this Plan is to permit certain executive employees of Olin whose contributions to the Olin Corporation Contributing Employee Ownership Plan (the “CEOP”) are limited under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, and the regulations and guidance promulgated thereunder (the “Code”), with certain supplemental benefits to make up for such Code-imposed limitations. 1 ARTICLE I DEFINITIONS AND GENERAL PROVISIONS 1.1Definitions .The following terms shall have the meanings hereinafter set forth whenever used in the Plan.To the extent not otherwise provided in the Plan, the terms shall have the meanings ascribed to them in the CEOP. (a)“Arch”means Arch Chemicals, Inc. (b)“Beneficiary”has the meaning set out in Section 4.5. (c)“Board”means the board of directors of the Company. (d)“Change of Control”has the meaning set out in Section 7.3. (e)“Committee”means the Compensation Committee of the Board, or such other committee from time to time designated by the Board or Compensation Committee of the
